Title: From George Washington to Major General Nathanael Greene, 24 November 1777
From: Washington, George
To: Greene, Nathanael



Dr Sir
Head Qrs [Whitemarsh, Pa.] Novr 24th 1777

If you have not moved from Mount Holley when this comes to hand, I wish you to wait there till you see Colo. Meade, who will set off immediately charged with some important matters which I thought it improper to commit to paper. This However you are to understand under this restriction—That I do not mean to prevent you a moment from prosecuting any Object you have immediately in view that promises success. I am Dr Sir Yr Most Obedt sert

Go: Washington

